t c memo united_states tax_court james e copley and cynthia r copley petitioners v commissioner of internal revenue respondent docket no filed date james e copley pro_se stephen j neubeck for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioners' federal income taxes for and in the respective amounts of all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure dollar_figure and dollar_figure and an accuracy-related_penalty under sec_6662 for in the amount of dollar_figure after concessions the issues for decision are whether the distribution received by petitioners from an individual_retirement_account ira with fidelity magellan fund fidelity in in the amount of dollar_figure is taxable whether petitioners are entitled to an adjustment to income in the amount of dollar_figure attributable to petitioners' ira distribution from fidelity in whether petitioners failed to report a distribution from the civil service retirement_system csrs in in the amount of dollar_figure whether petitioners failed to report a distribution from the u s department of agriculture doa national finance center in of dollar_figure whether petitioners are liable for a penalty pursuant to sec_72 for premature distributions in the aggregate amount of dollar_figure in whether petitioners are entitled to rental expense deductions for and in petitioners concede that they overstated their rental income for and by dollar_figure and dollar_figure respectively they are not entitled to rental depreciation of dollar_figure for they are not entitled to deduct capital losses of dollar_figure for they failed to report an individual_retirement_account distribution of dollar_figure they are not entitled to schedule a deductions claimed in for job and miscellaneous expenses of dollar_figure and medical_expenses of dollar_figure and they are not entitled to itemize for because the standard_deduction exceeds the allowable itemized_deductions respondent concedes that petitioners repaid unemployment_compensation in in the amount of dollar_figure and are entitled to rental depreciation of dollar_figure for excess of the expenses allowed by respondent whether petitioners failed to report capital_gain in the amount of dollar_figure for and whether petitioners are liable for an accuracy-related_penalty under sec_6662 for for the purpose of clarity the facts and legal analysis of each issue will be combined some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated by this reference at the time the petition in this case was filed petitioner james e copley resided in charleston west virginia and petitioner cynthia r copley resided in treasure island florida references to petitioner are to james e copley issue ira distribution during and petitioner was employed by the u s department of energy doe in morgantown west virginia as a project manager in or around date petitioner left the doe allegedly on account of whistle-blowing activities at the time of his departure petitioner was entitled to a gross distribution from the csrs of dollar_figure on date petitioner directed that these funds be rolled over into a fidelity ira for this transaction fidelity charged a commission of percent of the amount deposited on date the market_value of the stock purchased by fidelity for petitioner's ira account totaled dollar_figure on or about date petitioner withdrew the entire balance of his account dollar_figure and closed his fidelity ira on date petitioner deposited the funds withdrawn into a personal checking account with city national bank at the time of the withdrawal petitioner wa sec_41 years old petitioner argues that the amount withdrawn from the fidelity ira is not currently taxable because fidelity withheld the tax prior to disbursing the funds in support thereof petitioner points to the difference between the amount deposited in the ira dollar_figure and the balance of the account at the time of the withdrawal dollar_figure petitioner claims that this amount dollar_figure represents tax withheld petitioner offers no documentation to support his argument under sec_402 a distribution from a qualified employee's trust is taxable to the distributee in the year of distribution sec_402 provides an exception to the general_rule for certain rollovers by the employee namely where the balance_to_the_credit of the employee in a qualified_trust is paid to him and the employee transfers any portion of the distribution to an eligible_retirement_plan within days of receipt then the amount so distributed shall not be included in gross_income sec_402 c respondent does not dispute that the deposit of petitioner's lump-sum_distribution into the fidelity ira qualifies as a tax- free rollover however respondent contends that petitioner's withdrawal of the funds on or about date and his deposit of the same into a personal checking account qualifies as a taxable_distribution we agree the distribution that petitioner received from the csrs is subject_to taxation under sec_72 pursuant to sec_402 csrs is a plan that meets the requirements of sec_401 and the law is well established that sec_72 is applicable to distributions received pursuant to the csrs 43_f3d_466 9th cir shimota v united_states cl_ct affd 943_f2d_1312 fed cir sec_1_72-2 income_tax regs a lump sum payment from the csrs is treated as a payment under an annuity_contract roundy v commissioner tcmemo_1995_298 kirkland v commissioner tcmemo_1994_220 such payment is subject_to tax in the year in which it is received as a payment under an annuity_contract that is not received as an annuity under sec_72 97_tc_237 affd 985_f2d_819 5th cir at the time petitioner withdrew the funds from the fidelity ira and deposited them into his personal checking account the funds became taxable_income petitioner's argument that whatever tax was due was withheld by fidelity prior to his withdrawal of the funds is unfounded first it is not the responsibility of financial institutions to withhold income taxes from savings withdrawals and petitioner presented no documentation that such withholding took place second it is more_likely_than_not that the difference between the amount distributed by csrs and the amount later withdrawn by petitioner represents a combination of the 3-percent commission charged by fidelity for establishing the account and a decline in the fair_market_value of the stock purchased with the ira funds accordingly respondent is sustained on this issue issue adjustment to income on their federal_income_tax return petitioners claimed an adjustment to income for a penalty on early withdrawal of savings in the amount of dollar_figure petitioner argues that this amount representing the difference between the amount deposited in his fidelity ira and the amount later withdrawn was tax withheld by fidelity petitioner confuses three separate and distinct concepts the tax due on a lump-sum_distribution from a qualified_benefit plan under sec_402 a penalty imposed by banks on early withdrawal of savings from time savings accounts certificates of deposits and similar classes of deposits and deductible under sec_62 and a penalty imposed by sec_72 on premature distributions petitioner appears to argue that the dollar_figure simultaneously represents all of the above petitioner presented no evidence that fidelity imposed a penalty for premature withdrawal of savings and it is not the responsibility of financial institutions to impose and collect the tax imposed under sec_402 or the penalty imposed under sec_72 as stated above the amount simply represents a commission charged by fidelity and a decline in the market_value of the ira stock consequently petitioners are not entitled to an adjustment to income in the amount of dollar_figure issue csrs distribution prior to trial petitioner stipulated that he received dollar_figure from csrs in and that he failed to report this distribution as taxable_income at trial petitioner attempted to withdraw this stipulation and argued that he did not receive dollar_figure but instead received dollar_figure of nontaxable income in support of his position petitioner presented a statement from the office of personnel management opm stating that petitioner's application_for refund of retirement deductions had been approved and that a check for dollar_figure would be issued the statement indicated that the refund consisting entirely of funds petitioner had put into the civil service retirement and disability fund was nontaxable respondent does not dispute that the dollar_figure is exempt from tax an examination information_return master_file transcript for tax_year the transcript which lists payee entities payer entities information forms received eg form_1099 and types and amounts of income indicates that petitioner received a gross distribution of dollar_figure of taxable_income from csrs during although respondent did not present the form 1099-r in question the absence of that document appears due to the fact that petitioner conceded this issue up until the day of trial and then sought to withdraw his concession the determinations of respondent are presumed to be correct and petitioners bear the burden of proving otherwise rule a 290_us_111 all taxpayers are required to keep sufficient records to enable the commissioner to determine their correct_tax liability sec_6001 43_tc_824 petitioners offered no evidence to show that respondent's determination was incorrect we conclude that petitioner failed to report taxable_income from csrs in the amount of dollar_figure respondent is sustained on this issue issue doa distribution prior to trial petitioner stipulated that he received and failed to report dollar_figure of taxable_income from doa at trial petitioner attempted to withdraw his stipulation and argued that the dollar_figure represents moneys borrowed from doa which he repaid through payroll deductions in support of his argument petitioner presented an earnings leave and benefit statement issued on date by doa indicating that dollar_figure had been withheld from his wages during for repayment of a thrift_savings_plan loan petitioner offered no documentation to prove that the dollar_figure reported by doa to the internal_revenue_service as taxable_income represented loan proceeds we find that petitioner failed to report taxable_income in the amount of dollar_figure from doa respondent is sustained on this issue issue penalty for premature_distribution respondent determined that petitioners were liable for a percent penalty in the amount of dollar_figure under sec_72 on premature distributions of dollar_figure dollar_figure and dollar_figure from qualified_plans petitioners dispute this determination sec_72 provides for a 10-percent additional tax on distributions from qualified_plans unless the distributions come within one of the statutory exceptions sec_72 and the exceptions include certain distributions made on or after the date on which an employee attains the age of made to an employee after separation_from_service and the attainment of age to a beneficiary on or after the death of an employee attributable to an employee's disability and to an employee to the extent they do not exceed certain deductible medical_expenses sec_72 and b because petitioner conceded this issue up until trial respondent was not prepared to refute petitioner's argument with supporting documents nevertheless respondent suggests that the dollar_figure may represent a forgiveness by doa of an unpaid portion of a loan taken by petitioner as a general_rule a debtor excused from an obligation to repay must include the amount forgiven in his or her gross_income see sec_108 although we find respondent's suggestion credible without more we are unable to say with certainty that such a scenario is more_likely_than_not petitioner does not argue that he falls within the scope of any of the above exceptions with respect to the distribution of dollar_figure however petitioner argues that fidelity withheld the 10-percent penalty prior to distributing the balance of the account to him as noted above petitioner confuses the penalty for premature_distribution with the penalty for early withdrawal and the tax imposed on a distribution by sec_402 the distribution of dollar_figure stems from a lump sum distribution from a qualified_plan and a tax-free_rollover into a qualified ira because the distribution does not fall within the scope of any of the exceptions under sec_72 petitioner is liable for the penalty imposed thereunder the transcript identified above indicates that the payments of dollar_figure and dollar_figure were reported to the internal_revenue_service by the payers on forms 1099-r petitioner stipulated that he received these payments from qualified_plans thus we conclude that the payments of dollar_figure and dollar_figure were received by petitioner from qualified_plans consequently petitioner is liable for the penalty imposed by sec_72 on the premature distributions in the aggregate amount of dollar_figure issue rental expenses in petitioners purchased sunny ridge drive moreno valley california the california property and rented the property through inland property management co inland on date petitioners sold the california property on date petitioners purchased west washington street charleston west virginia the charleston property as rental property petitioners maintained the house and obtained tenants without the assistance of a management company with their and joint federal_income_tax returns petitioners filed schedules e supplemental income and loss to report their rental income and expenses on date after respondent's notice_of_deficiency was issued petitioners filed amended returns for and the following charts show the expenses claimed by petitioners on their original and amended returns the expenses allowed by respondent and the amounts still in dispute after concessions the california property per original per amended allowed by still in item return return respondent dispute advertising -0- dollar_figure -0- dollar_figure cleaning maint dollar_figure dollar_figure dollar_figure dollar_figure commissions dollar_figure -0- -0- -0- insurance -0- dollar_figure -0- dollar_figure legal prof dollar_figure dollar_figure -0- dollar_figure mortg interest dollar_figure dollar_figure dollar_figure dollar_figure repairs -0- dollar_figure -0- dollar_figure taxes dollar_figure dollar_figure dollar_figure utilities dollar_figure dollar_figure dollar_figure dollar_figure termite control dollar_figure -0- -0- -0- home shield dollar_figure -0- -0- -0- prop mgt dollar_figure -0- -0- -0- federal express dollar_figure -0- -0- -0- miscellaneous -0- dollar_figure -0- dollar_figure pool service -0- dollar_figure -0- dollar_figure the information on these charts is largely derived from respondent's statement of issues and facts filed on the day of trial depreciation dollar_figure dollar_figure dollar_figure -0- total dollar_figure dollar_figure dollar_figure dollar_figure the charleston property per original per amended allowed by still in item return return respondent dispute advertising dollar_figure dollar_figure dollar_figure -0- auto expense dollar_figure dollar_figure dollar_figure -0- insurance dollar_figure dollar_figure dollar_figure legal prof dollar_figure dollar_figure dollar_figure -0- mortg interest dollar_figure dollar_figure dollar_figure -0- repairs dollar_figure dollar_figure dollar_figure -0- taxes dollar_figure dollar_figure dollar_figure -0- utilities dollar_figure dollar_figure dollar_figure -0- wages salaries -0- dollar_figure dollar_figure miscellaneous dollar_figure dollar_figure dollar_figure depreciation dollar_figure dollar_figure dollar_figure -0- total dollar_figure dollar_figure dollar_figure the charleston property per original per amended allowed by still in item return return respondent dispute advertising -0- dollar_figure dollar_figure dollar_figure auto expense dollar_figure dollar_figure dollar_figure dollar_figure insurance dollar_figure dollar_figure dollar_figure -0- legal prof dollar_figure dollar_figure dollar_figure -0- mortg interest dollar_figure dollar_figure dollar_figure -0- repairs dollar_figure dollar_figure dollar_figure -0- taxes dollar_figure dollar_figure dollar_figure -0- utilities dollar_figure dollar_figure dollar_figure -0- telephone dollar_figure -0- dollar_figure big_number miscellaneous -0- dollar_figure -0- dollar_figure meals -0- -0- dollar_figure depreciation dollar_figure dollar_figure dollar_figure -0- total dollar_figure dollar_figure dollar_figure dollar_figure sec_62 allows the deduction of expenses attributable to property held_for_the_production_of_rents_or_royalties deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir in support of the items remaining in dispute with respect to the california property petitioner introduced an invoice titled trial balance the invoice dated date and created for petitioner by inland lists income and expenses attributable to the california property petitioner testified that several of the items on the invoice are incorrect and based on the lack of available receipts or other supporting documents we are unable to determine whether the expenses were actually paid and if so in which year or with respect to the charleston property petitioner offered no receipts travel logs or other documentation to substantiate the items still in dispute other than handwritten schedules and lists of expenses prepared for trial despite the fact that petitioners filed amended returns as late as date month before trial they were unable to provide any credible_evidence to support the deductions claimed furthermore several of the items in dispute if in fact purchased would be in the nature of improvements with an expected life greater than year and the costs associated therewith must be capitalized and depreciated pursuant to statutorily prescribed limits the testimony of petitioner regarding all of the expenses in dispute was for the most part general vague conclusory uncorroborated and questionable under these circumstances we are not required to and we do not accept such testimony to support the positions of petitioners herein 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 the determination of respondent is sustained as to rental expenses claimed in and issue capital_gain petitioners sold the california property on date for dollar_figure with their original federal_income_tax return petitioners filed a form_2119 with the following information selling_price of home dollar_figure expense of sale dollar_figure amount_realized dollar_figure basis of home sold dollar_figure gain on sale big_number in response to the query if you haven't replaced your home do you plan to do so within the replacement_period petitioners answered in the affirmative in the notice_of_deficiency respondent determined that petitioners miscalculated the gain on the sale of the california property respondent's computation is as follows selling_price of home dollar_figure expense of sale big_number amount_realized dollar_figure cost big_number less depreciation big_number big_number adjusted_basis gain on sale big_number capital_loss_carryover from big_number taxable gain big_number after the notice_of_deficiency was issued petitioners filed an amended_return for with an amended form_2119 wherein they recomputed their gain on the sale of the california property as follows selling_price of home dollar_figure expense of sale big_number amount_realized big_number basis of home sold big_number gain on sale big_number petitioners also reported that they had not replaced their home and did not plan to do so within the replacement_period at trial petitioner presented a more detailed calculation of the gain realized indicating that the difference between the gain determined by respondent and that calculated by petitioners results from a difference of dollar_figure in the original cost of the property a difference of dollar_figure in the depreciation of the property and an alleged loan of dollar_figure that petitioner subtracted from the selling_price to arrive at the amount_realized petitioner provided no evidence to explain the discrepancies in cost or depreciation other than his own testimony that he claimed excess_depreciation intentionally with respect to the loan of dollar_figure petitioner testified that he borrowed the money from brenda summers a friend of the family he presented no loan documents or credible proof of repayment accordingly petitioners have failed to prove that respondent's determination regarding the gain realized is incorrect in the alternative petitioner argues that the gain realized on the sale of the california property should not be recognized in pursuant to sec_1034 respondent contends that petitioners are not entitled to deferral because the california property was rented out beginning in which was more than years prior to the date on which the property was sold generally sec_1001 and sec_61 require a taxpayer to recognize in the year of the sale gain realized on the sale of property sec_1034 however allows a taxpayer in certain circumstances to defer recognition of gain realized on the sale of the taxpayer's principal_residence under sec_1034 if the taxpayer purchases a new principal_residence within the replacement_period the taxpayer will recognize gain on the sale only to the extent that the taxpayer's adjusted sale price of the old residence exceeds the taxpayer's cost of purchasing the new residence sec_1034 as noted above petitioner presented a statement at trial which explains the process he used to arrive at the gain realized on the california property in particular he calculated a total of dollar_figure in depreciation as follows year amount of depreciation dollar_figure big_number big_number big_number total big_number such figures would seem to indicate that petitioners did in fact rent out the california property beginning in petitioner's testimony that he resided at that address from through while working at general dynamics was uncorroborated and questionable under such circumstances petitioners have failed to establish that the property was ever used as their principal_residence or that even if it were that such use was not abandoned long before the property was sold see 40_tc_345 affd per curiam 326_f2d_760 2d cir we are unable moreover to determine with any degree of certainty the location of petitioners' new residence after the sale of the california property in on their federal_income_tax return petitioners listed their address as p o box star city west virginia the star city address and a form 1099-int attached to their return listed petitioners' residence as village park drive morgantown west virginia the morgantown address on their amended return petitioners listed their residence in as the charleston property on their federal_income_tax return petitioners listed their home address as the charleston property however the form_4562 depreciation and amortization attached to their return listed the charleston property as being used percent for rental purposes on the form_w-2 doa lists petitioners' residence as the star city address even assuming arguendo that for purposes of sec_1034 petitioners' old residence was the california property and their new residence was the charleston property petitioners would not qualify for a deferral under sec_1034 petitioner testified that he sold the california property on date and purchased the charleston property on date consequently petitioners would not be permitted to defer the gain because they did not purchase the charleston property within years before or after the date on which they sold the california property the time requirement of sec_1034 must be strictly complied with bayley v commissioner 35_tc_288 if the morgantown property was petitioners' new residence petitioners are also not entitled to deferral under sec_1034 because they offered no evidence regarding the date the morgantown property was purchased or how much they paid respondent is sustained on this issue issue addition_to_tax the final issue for decision is whether petitioners are liable for an accuracy-related_penalty for the taxable_year sec_6662 and b imposes an accuracy-related_penalty equal to percent of the portion of any underpayment_of_tax that is due to negligence under sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the code based on petitioners' amended returns filed after the notice_of_deficiency was issued and immediately before trial wherein they adjusted the amount of nearly every item of expense claimed on their original returns and based on petitioners' failure to provide credible substantiation or authority for any of the items at issue in this case we find that petitioners are liable for the penalty under sec_6662 for respondent is sustained on this issue at trial petitioner made an oral motion for discovery requesting copies of the revenue agent's workpapers resulting from the administrative examination of his and federal_income_tax returns petitioner also sought an explanation as to why his returns were selected for examination under rule b information sought through discovery may concern any matter not privileged and which is relevant to the subject matter involved in the pending case however discovery shall be completed unless otherwise authorized by the court no later than days prior to the date set for call of the case from a trial calendar rule a this case was first called for trial on date petitioner did not move for discovery until the case was recalled for trial at a special session held in washington d c on date under our rules petitioner's motion is untimely and will be denied furthermore we generally will not look behind a notice_of_deficiency to examine it for the motives or methods which were used by the commissioner in arriving at the deficiency determination 62_tc_324 senter v commissioner tcmemo_1995_311 petitioner has not made any showing that information concerning the method by which respondent selected and examined petitioner's returns for and is relevant to the subject matter of this case or is calculated to lead to discovery of admissible evidence to reflect the foregoing an appropriate order denying petitioners' motion for discovery will be issued and decision will be entered under rule petitioner filed a memo to the court on date requesting that the court order respondent to produce and turn over to petitioner documents relating to the examination of petitioners' returns we do not recognize this memo as a formal discovery motion however had we done so the request would also have been untimely under rule a
